March 34, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
TELECONFERENCE
“V-
\S -cr-386(TEX ) ( )

4 dam Pri I pS Defendant(s}.

x
Defendant A dans tk \ ‘ (2s hereby voluntarily consents to

 

participate in the following proceeding via videocenférencing: aclepnowe?

Initial Appearance/Appointment of Counsel

— Arraignment (If on Felony information, Defendant Must Sign Separate Waiver of
indictment Form}

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
status and/or Scheduling Conference

vw Plea/Trial/Sentence

KR

Defendant's Signature Défense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Adam Phillies | Stephen ~ Ju. /URAN>

Print Defendant’s Name Print Defense Counsel’s Name

 

This proceeding was conducted by reliable teleconference technology.

L283 /2f . <Q), Chilo

Date “LAS, District ‘Judge/U. S, Magistrate Judge

 

 
